ORDER
PER CURIAM.
Kevin Lee appeals from the judgment dissolving his marriage, claiming that the trial court lacked personal jurisdiction, that the division of marital property was erroneous and that the court erred in accepting his wife’s consent to and waiver of conflict of interest regarding Lee’s counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).